Exhibit 10.13

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement, dated October 22, 2003, is between
ELECTROGLAS, INC., a California corporation (the “Company”) and KEITH BARNES
(“Executive”).

 

1. POSITION AND RESPONSIBILITIES

 

a. Position. Effective October 28, 2003 (“Effective Date”), Executive shall
become employed by the Company in the position of Chief Executive Officer.
Executive shall perform such duties and responsibilities as are normally related
to such position in accordance with the standards of the industry and any
additional duties now or hereafter assigned to Executive by the Company.
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company’s sole discretion.

 

b. Chairman of Board of Directors. Executive initially shall serve as Chairman
of the Company’s Board of Directors. Executive’s interim service as Chairman
shall begin on the Effective Date and continue for a period of at least six (6)
months thereafter. After this six-month period ends, but before the nine (9)
month anniversary of the Effective Date, the Company’s Board of Directors shall
decide upon one of the following options: (A) to recruit an outside Chairman
from the industry, (B) to elect one of the outside Board members to serve as
Chairman, or (C) to continue with Executive as Chairman.

 

c. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company. Executive agrees that he will not serve on any
outside company boards or community service boards without prior approval by the
Company’s Board of Directors. The Company acknowledges that the Board has
approved Executive’s service on the following boards: Clarity Visual, Quiktrak,
and Portland Family of Funds. Executive will withdraw from the following boards
before the end of December 2003: Oregon Growth Account, Vice Chair; University
of Portland, Regent.

 

d. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

2. COMPENSATION AND BENEFITS

 

a. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an initial base salary at the rate of
Three Hundred and Ten Thousand Dollars ($310,000) per year (“Initial Base
Salary”). This Initial Base Salary reflects the Company’s current pay reduction
program. When the Company’s Chief Executive Officer proposes the end of the
Company’s pay reduction program, and this proposal is approved by the Board,
Executive’s base salary shall revert to Three Hundred and Fifty Thousand Dollars



--------------------------------------------------------------------------------

($350,000) per year. It is anticipated that the pay reduction program will end
after two (2) fiscal quarters of positive cash flow. Executive’s Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice, less applicable withholdings. Executive’s Base Salary will be reviewed
from time to time in accordance with the established procedures of the Company
for adjusting salaries for similarly situated employees and may be adjusted in
the sole discretion of the Company.

 

b. Bonus. Executive shall be eligible for a target incentive bonus of One
Hundred and Eighty Thousand Dollars ($180,000) for his first year of employment,
based on his achievement of performance targets that shall be determined by the
Board of Directors within ninety (90) days of the Effective Date.

 

c. Stock Options. Subject to Executive’s commencement of service as the
Company’s Chief Executive Officer, the Compensation Committee has approved the
grant of an option to Executive to purchase five hundred thousand (500,000)
shares of the Common Stock of the Company (the “Initial Option Grant”). The
exercise price per share of the Initial Option Grant will be the closing price
of the Common Stock of the Company on the later of the Effective Date or the
actual date Executive commences service as the Company’s Chief Executive
Officer. The Initial Option Grant shall be subject to the terms of the Company’s
standard form of stock option agreement (except as those terms are modified by
this Agreement) and the terms of the Company’s 1997 Stock Incentive Plan under
which the Initial Option Grant will be granted. Subject to the terms of such
stock option agreement and the 1997 Stock Incentive Plan, the Initial Option
Grant shall vest over a four (4) year period, with twenty-five percent (25%) of
the shares vesting one year after the Effective Date and 1/36th of the remaining
shares vesting on each monthly anniversary of the Effective Date thereafter.

 

d. Supplemental Stock Option Grant. In addition to the Initial Option Grant and
as an inducement to Executive’s commencement of service as Chief Executive
Officer, subject to Executive’s commencement of service as the Company’s Chief
Executive Officer, the Compensation Committee has approved (and the Board of
Directors also has approved) the grant of a supplemental option to Executive to
purchase four hundred thousand (400,000) shares of the Common Stock of the
Company (the “Supplemental Option Grant”). The exercise price per share of the
Supplemental Option Grant will be the closing price of the Common Stock of the
Company on the later of the Effective Date or the actual date Executive
commences service as the Company’s Chief Executive Officer. The Supplemental
Option Grant shall be subject to the terms of a stock option agreement with
terms consistent with the Company’s standard form of stock option agreement
except as those terms are modified by this Agreement. The Supplemental Stock
Option Agreement will not be issued under the Company’s 1997 Stock Incentive
Plan. Subject to the terms of such stock option agreement, all of the shares
subject to the Supplemental Option Grant shall vest five years after the
Effective Date. Notwithstanding the foregoing vesting date, the shares subject
to the Supplemental Option Grant will vest prior to the fifth anniversary of the
Effective Date (in two equal installments of 200,000 shares each) upon the
achievement of certain performance goals to be determined by the Board of
Directors within 90 days following the Effective Date.

 

e. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated Executives, in
accordance with the benefit plans

 

2



--------------------------------------------------------------------------------

established by the Company, and as may be amended from time to time in the
Company’s sole discretion. These benefits shall include a life insurance policy
in an amount not less than Seven Hundred Thousand Dollars ($700,000).
Notwithstanding the foregoing, Executive shall be granted on the Effective Date
immediate accrual of three (3) weeks of the vacation time for his first year of
employment.

 

f. Temporary Living Expenses. The Company shall reimburse Executive for the
actual and reasonable expenses incurred for his own lodging, car rental, meals,
and flights to and from Portland, subject to a maximum monthly cap of Six
Thousand and Five Hundred Dollars ($6,500). Such reimbursements will be provided
until Executive relocates to the Bay Area. Executive agrees to provide
documentation of such expenses to the Company as a condition of receiving these
reimbursements.

 

g. Relocation Expenses. Executive agrees that he will relocate to the Bay Area
within three (3) years of the date of this Agreement, although the parties agree
that Executive will not be required to relocate to the Bay Area until at least
two (2) years after the date of this Agreement. The Company shall reimburse
Executive for the actual and reasonable expenses incurred in relocating from
Portland to the Bay Area. Executive agrees to provide documentation of such
expenses to the Company as a condition of receiving this reimbursement.

 

h. Business Expenses and Travel Arrangements. The Company shall reimburse
Executive for reasonable business expenses incurred in the performance of
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement guidelines. All business-related travel shall comply with the
Company’s standard travel policies.

 

3. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

a. At-Will Termination by Company. The employment of Executive shall be
“at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination,
except as provided herein, all obligations of the Company under this Agreement
shall cease.

 

b. Severance. Except in situations where the employment of Executive is
terminated by the Company For Cause, By Death or By Disability or by Executive
without Good Reason (as defined below), in the event that the Company terminates
the employment of Executive at any time, Executive will be eligible to receive
severance equal to twelve (12) months of his then-current Base Salary, payable
in the form of salary continuation (“Severance Period”), less applicable
withholdings. Executive also shall receive any bonus payment that was fully
earned but not yet payable at the time of such termination. In addition,
Executive also will be eligible to receive (1) continued vesting for the Initial
Option Grant and the Supplemental Option Grant during the Severance Period, and
(2) paid medical coverage for up to twelve (12) months during the Severance
Period, or until he becomes covered by another employer’s medical plan.
Executive’s eligibility for the foregoing severance benefits is conditioned on
(1) Executive’s execution of a release of claims against the Company, and (2)
Executive’s agreement not to

 

3



--------------------------------------------------------------------------------

compete with the Company; or its successors or assigns, during the Severance
Period. If Executive engages in any business activity competitive with the
Company or its successors or assigns during the Severance Period, all severance
benefits immediately shall cease. Executive shall not be entitled to any
severance benefits if Executive’s employment is terminated For Cause, By Death
or By Disability (as defined in Section 4 below) or if Executive’s employment is
terminated by Executive without Good Reason (in accordance with Section 5
below). However, should Executive die during the Severance Period, the remaining
severance payments will be paid to Executive’s spouse (or, in the case of her
death, to Executive’s children or estate).

 

4. OTHER TERMINATIONS BY COMPANY

 

a. Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty days after written notice to Executive from the Company; or (iv)
Executive engages in misfeasance or malfeasance demonstrated by a pattern of
failure to perform job duties diligently and professionally. In the event the
Company believes that there is Cause to terminate Executive’s employment for
Cause, the Company agrees that Executive shall be informed of the conduct with
which he is charged and afforded an opportunity to meet with the Board or an
appropriately constituted subcommittee of the Board within ten (10) days of this
notice for the purpose of contesting the existence or interpretation of the
conduct alleged. Except as otherwise provided herein, the Company may terminate
Executive’s employment For Cause at any time, without any advance notice. The
Company shall pay to Executive all compensation to which Executive is entitled
up through the date of termination, subject to any other rights or remedies of
Employer under law; and thereafter all obligations of the Company under this
Agreement shall cease.

 

b. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s spouse, children, or
estate, as appropriate, any compensation then due and owing. Thereafter all
obligations of the Company under this Agreement shall cease. Nothing in this
Section shall affect any entitlement of Executive’s heirs or devisees to the
benefits of any life insurance plan or other applicable benefits.

 

c. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if Executive is unable to carry out the responsibilities
and functions of the position held by Executive by reason of any physical or
mental impairment for more than ninety consecutive days or more than one hundred
and twenty days in any twelve-month period, then, to the extent permitted by
law, the Company may terminate Executive’s employment. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, and thereafter all obligations of the Company under this Agreement
shall cease. Nothing in this Section shall affect Executive’s rights under any
disability plan in which Executive is a participant.

 

4



--------------------------------------------------------------------------------

5. TERMINATION BY EXECUTIVE

 

a. At-Will Termination by Executive. Executive may terminate employment with the
Company at any time for any reason or no reason at all, upon four (4) weeks’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the notice period. Thereafter all obligations of the Company shall cease.

 

b. Termination for Good Reason. Executive’s termination shall be for “Good
Reason” if Executive provides written notice to the Company of the Good Reason
within six (6) months of the event constituting Good Reason and provides the
Company with a period of thirty (30) days to cure the Good Reason and the
Company fails to cure the Good Reason within that period. For purposes of this
Agreement, “Good Reason” shall mean any of the following events if effected by
the Company without Executive’s consent: (A) an adverse change to Executive’s
job title as Chief Executive Officer, (B) a change in Executive’s position as
Chief Executive Officer that materially reduces his level of responsibility, (C)
a change in Executive’s reporting relationship that results in Executive no
longer reporting directly to the Board of Directors, (D) a material adverse
change to Executive’s Initial Base Salary, except for reductions that are
comparable to reductions generally applicable to similarly-situated executives
of the Company, or (E) the Company requires Executive to relocate to the Bay
Area within two (2) years of the date of this Agreement. In such event Executive
may terminate his employment for Good Reason, in which case Executive will be
eligible to severance benefits in accordance with Section 3(b) above.

 

6. CHANGE IN CONTROL/CORPORATE TRANSACTION

 

a. Definitions. For purposes of this Agreement, “Change in Control” and
“Corporate Transaction” shall have the same meanings as set forth in the
Company’s 1997 Stock Incentive Plan, provided, that if Executive’s employment is
terminated by the Company under circumstances giving rise to benefits under
Section 3(b) hereof, and the termination occurs after the Company has agreed
upon a term sheet or other preliminary document that results in a Corporate
Transaction or Change of Control within the Severance Period, the Corporate
Transaction or Change of Control shall be deemed to have occurred on the
effective date of termination

 

b. Acceleration of Vesting. In the event of a Change in Control or a Corporate
Transaction, the Initial Option Grant and the Supplemental Option Grant shall
become fully vested and exercisable. If, in connection with a Change in Control
or Corporate Transaction, the acquiring or successor entity assumes the Initial
Option Grant and/or the Supplemental Option Grant, Executive shall be given a
period of forty-eight (48) months after the termination of his employment,
except in situations where Executive’s employment is terminated for Cause or by
Executive without Good Reason, during which to exercise the vested portions of
the Initial Option Grant and the Supplemental Option Grant (to the extent they
are assumed); provided, however, that the Initial Option Grant and the
Supplemental Option Grant may not be exercised after the applicable expiration
dates of such options. In the event of Executive’s death during the

 

5



--------------------------------------------------------------------------------

forty-eight (48) month exercise period following a Change in Control or
Corporate Transaction, Executive’s right to exercise the options under this
provision shall revert to Executive’s spouse at the time of Executive’s death
(or, in the case of her death, to Executive’s estate or other person or entity
named in any beneficiary designation executed by Executive with respect to the
options).

 

7. TERMINATION OBLIGATIONS

 

a. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company. All such cooperation shall be provided at reasonable consulting rates,
and at Company’s expense for any travel or out of pocket costs, and subject to
reasonable scheduling accommodations.

 

8. OTHER AGREEMENTS

 

Executive agrees to execute a reasonable confidentiality and proprietary
information agreement, and a reasonable arbitration agreement.

 

9. AMENDMENTS; WAIVERS

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

10. ASSIGNMENT; BINDING EFFECT

 

This agreement requires Executive’s personal performance of services, and
Executive agrees that he may not assign or purport to assign any rights or
obligations under this Agreement. This Agreement may be assigned or transferred
by the Company to a successor entity to substantially all of the Company’s
assets or to a successor to the Company by way of merger; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets. This Agreement shall
inure to the benefit of and be binding upon Executive and the Company and its
successors and assigns.

 

6



--------------------------------------------------------------------------------

11. SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.

 

12. GOVERNING LAW; INTERPRETATION

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California. This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party. Sections and
section headings contained in this Agreement are for reference purposes only,
and shall not affect in any manner the meaning or interpretation of this
Agreement. Whenever the context requires, references to the singular shall
include the plural and the plural the singular.

 

13. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to Exhibits A and B, shall survive the
termination of employment and the termination of this Agreement.

 

14. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

15. ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement attached as Exhibit A, the Arbitration
Agreement attached as Exhibit B, and the Stock Plan and Stock Option Agreement
of the Company). To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control.

 

16. EXECUTIVE ACKNOWLEDGEMENT

 

Executive acknowledges he has had the opportunity to consult legal counsel
concerning this Agreement, that he has read and understands the Agreement and is
fully aware of its legal effect, and that he is entering into it freely based on
his own judgment and not on any representations or promises other than those
contained in this Agreement.

 

7



--------------------------------------------------------------------------------

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

 

ELECTROGLAS, INC.:       KEITH BARNES: By:   /s/    ROBERT J. FRANKENBERG      

/s/    KEITH BARNES

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

           

Robert J. Frankenberg

            Title:   Member of Compensation Committee            

 

 

 

 

8